Citation Nr: 9924405	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-05 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, secondary to service-connected bronchial asthma.  

2.  Entitlement to a total disability rating by reason of 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARINGS ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from July 1985 to April 1986.  

This appeal is from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Fort Harrison, Montana, 
Regional Office (RO).  


REMAND

At the time of the veteran's hearing at the RO in May 1998, 
he was informed that he should present competent, i.e., 
medical evidence, to substantiate his claim for service 
connection for a psychiatric disorder secondary to the 
service-connected disability.  Hearing transcript (RO T.), 
page 7.  When the veteran appeared for his Board hearing in 
June 1999, he submitted a June 1999 letter from a private 
psychologist (T. 6) in which it was noted that the veteran 
had various psychiatric or mental symptoms as a result of 
medication for asthma.  This document is sufficient to well 
ground the claim.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).  As such, the VA has a duty to assist.  See 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (1995).  In Allen v. Brown, 
7 Vet.App. 439 (1995), the United States Court of Appeals for 
Veterans Claims (Court) defined "disability" in the context 
of secondary service connection as impairment of earning 
capacity, including any additional impairment of earning 
capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Id. at 448.  In light of applicable law and the 
veteran's presentation of a well-grounded claim, a VA 
examination is warranted.  

The veteran has also claimed a total rating by reason of 
individual unemployability due to service-connected 
disability.  At his June 1999 hearing, the veteran raised 
inferred issues of secondary service connection for right 
knee and ankle disabilities and a seizure disorder.  T. 3.  
The Board notes that an August 1992 rating decision denied 
service connection for residuals of injury of the right knee; 
the veteran did not appeal that decision and it is final.  
However, the claim may be reopened with the submission of new 
and material evidence.  The above inferred issues regarding 
service connection may have an impact on the unemployability 
issue, and thus, those matters are inextricably intertwined 
with the issue on appeal and must be resolved in some way 
before a final Board decision may be rendered on the 
unemployability issue.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).
 
The veteran also presented testimony that he received 
treatment at a VA facility, the records of which may not yet 
have been associated with the claims file.  T. 3-4.  VA is 
held to have constructive notice of documents generated by 
VA, even if the documents have not been made part of the 
record in a claim for benefits.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  As VA is on notice that additional 
pertinent medical records may exist, the case must be 
remanded for further development for this reason.  
Additionally, there is reference in the claims file to a 
separate vocational rehabilitation file.  However, that file 
has not been forwarded for Board review.  This also should be 
secured an added to the record.  Id.   

The veteran noted that he had previously been awarded 
Supplemental Security Income (SSI) benefits from the Social 
Security Administration (SSA), and that he had received such 
benefits until his VA compensation increased.  T. 9-10.  
While there is a decisional document from SSA in the claims 
file, the records upon which the decision was based are not 
of record and may be helpful to this case.  

A review of the record does not disclose that a medical 
opinion has been obtained regarding whether the veteran's 
service-connected disability prevents him from working.  Such 
opinion should be obtained.  See Friscia v. Brown, 7 Vet.App. 
294, 297 (1994).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran to 
determine if he is claiming service 
connection for right knee and right ankle 
disabilities and a seizure disorder as 
secondary to service-connected 
disability.  If so, all appropriate 
action should be undertaken.  

The RO should also obtain from the 
veteran the names and addresses of all 
medical care providers who treated him 
for the disabilities involved in this 
appeal and who may have records that have 
not yet been secured and associated with 
the claims file.  The veteran has 
testified as to VA records at the Fort 
Harrison facility.  T. 4.  After securing 
any necessary release, the RO should 
obtain these records.

2.  The RO should obtain the veteran's 
vocational rehabilitation file and 
associate it with the claims folders.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security/SSI disability benefits 
as well as the medical records relied 
upon concerning that claim.

4.  The veteran should be afforded a 
psychiatric examination in order to 
identify all psychiatric disorders and to 
provide an opinion as to whether any 
identified disorder is causally related 
to or aggravated by the service-connected 
asthma.  The claims folder must be 
available to the examiner.  The examiner 
should answer the following questions:  

	a) Identify all current 
psychiatric disorders.  

	b) For each psychiatric 
disorder identified, state whether 
such disability is proximately due 
to or the result of service-
connected disability, including 
treatment therefor.  

	c) If the answer to b) is 
"no" relationship, state whether 
there is additional impairment 
(aggravation) to each psychiatric 
disorder identified as a result of 
service-connected disability, 
including treatment therefor.   

5.  The examiner who conducted the June 
1998 VA examination should be asked to 
review the veteran's claims file and 
render an opinion regarding whether the 
veteran's service-connected disability 
renders him unable to work.  If that 
examiner is not available or if deemed 
necessary by the RO, the veteran should 
be afforded a VA examination in order to 
secure this opinion.  The claims folder 
must be made available to the examiner 
for review before an opinion is rendered.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


